Crawford, Justice.
[To the report contained in the syllabus, it is necessary to add only the following: Green was indicted for the robbery of one Thornton, and was found guilty. When Thornton was placed upon the stand as a witness, it became evident that at the time of the robbery, he had been so stupefied with liquor or with drugs contained therein, *729that his recollection was very confused and indistinct. After he had been examined for some time, and had testified to his having been in cqmpany with defendant and another on the afternoon of the robbery, drinking with them, and having been robbed, and had also stated his want of definite recollection of the circumstances, the court said to him: “You had the money and was associating with these boys” (meaning defendant and the other), “ and the next day the money was gone? ” And this question was assigned as error.]